ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DAEHN ET AL (US-20110000953-A1) disclose an impact welding method and apparatus using a transparent backing to weld a flyer plate to a sheet.
BRUCK (US-20180272464-A1) discloses an impact weld in an additive manufacturing process using a wire as the raw material source.
VIVEK ET AL (US-20190061045-A1) disclose an elongate tape that can be used in an impact welding process.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 5/16/2022 for this examiner's amendment was given by Gabrielle Gelozin, for the claims filed on 2/10/2022.
	Claim 5 is rejoined and is allowed as being dependent on allowed claim 1.  Claims 14-17 are cancelled.  Claims 14-17 were not elected in the response to the restriction requirement dated 2 June 2021, which was filed without traverse.
In claim 1:
At line 8: at the end of the line, the “.” has been deleted.
At line 9: starting a new line, - -, wherein the continuous sheet of metal is used as a raw material source in the additive manufacturing process. - - has been inserted.

In claim 12:
At line 7: at the end of the line, the “.” has been deleted.
At line 8: starting a new line, - -, wherein the continuous sheet of metal is used as a raw material source in the additive manufacturing process. - - has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1 and 12 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “wherein welding the metallic layer to the component substrate involves using laser energy to ablate the non-metallic substrate and propel the metallic layer towards the component substrate to create a weld joint, wherein the continuous sheet of metal is used as a raw material source in the additive manufacturing process.”,  as recited in claim 1.
Daehn et al., Bruck, and Vivek et al. (cited above) are pertinent references not applied, in addition to the list of references cited by the examiner in the 892 form submitted 21 July 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        17 May 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761